NO. 12-03-00011-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CANDLEWICK HOMES, INC.§
	APPEAL FROM THE 236TH
APPELLANT/CROSS-APPELLEE

V.§
	JUDICIAL DISTRICT COURT OF

JASON EANES AND KIM EANES,
APPELLEES/CROSS-APPELLANTS§
	TARRANT COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This is an appeal and a cross-appeal from a default judgment signed on July 31, 2002.  The
parties have filed a joint motion to dismiss both appeals.  The motion is signed by counsel for all
parties and represents that the parties have reached an agreement as to all matters in controversy
herein and no longer wish to pursue their pending appeals.  
 Because the parties have met the requirements of Tex. R. App. P. 42.1(a)(2), the parties' joint
motion to dismiss their appeal and cross-appeal is granted, and their appeals are dismissed.  The
costs of the appeals are taxed against the party incurring same.
Opinion delivered February 28, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






PUBLISH